Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 22, 2021

                                      No. 04-20-00333-CR

                                        Zohair AHMED,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR2128A
                        The Honorable Jennifer Pena, Judge Presiding

                                         ORDER

        On August 23, 2021, we issued an order striking the appellant’s brief for failure to
comply with the requirements of Anders v. California, 386 U.S. 738 (1967), and ordering a
compliant Anders brief to be filed within fourteen days. Counsel for appellant filed a response
stating that the appellant’s brief is not intended to be an Anders brief because it would prejudice
appellant’s ability to pursue federal relief under 28 U.S.C. § 2254. After further consideration,
we REINSTATE the appellant’s brief filed on August 19, 2021. The State’s brief, or any waiver,
is due thirty (30) days from the date of this order.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court